NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The proposed amendments have been entered. The amendment changing “non-oxygen” to “masked” has overcome the 112(a) rejection which has been withdrawn and claims 1, 10, & 21 have been amended to incorporate the subject matter of now canceled claim 19 which had previously been indicated as allowable subject matter.
The closest prior art teaches a method of forming a porous molecular structure by combining a metal containing material, a ligand material, and a solvent and thermally reacting the mixture. However, the prior art does not teach or suggest masking the metal-containing material with a non-reactive mask and reacting the masked metal-containing material or that the metal-containing material is a metal carbide with the rest of the limitations nor is there a reasonable teaching or suggestion in the prior art to perform the process of either claim 1, 10,  or 21 with the rest of the limitations and thus the claims are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.